                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


EDWARD DIMARIA,                                         )
                                                        )
                      Petitioner                        )
v.                                                      )      CRIMINAL NO. 20-cv-10996-GAO
                                                        )
STEPHEN SPAULDING,                                      )
Warden of Federal Medical Center Devens                 )
                                                        )
                      Respondent.                       )


               MOTION FOR FOR ORDER OF VOLUNTARY DISMISSAL
                            WITHOUT PREJUDICE
                                (assented to)

       NOW COMES counsel for the Petitioner, Edward DiMaria, and requests the Court enter

an Order of voluntary dismissal of this action pursuant to FED. R. CIV. P. 41(a)(2). Petitioner

requests that the order be entered without prejudice.

       Undersigned counsel has consulted with the government regarding this motion. The

government assents to this request.

       WHEREFORE, Petitioner requests that the Court grant this request and enter an order of

voluntary dismissal without prejudice.

                                                        Respectfully submitted,
                                                        EDWARD DIMARIA,
                                                        By his attorney,


                                                        /s/Ian Gold
                                                        Ian Gold (BBO# 665948)
                                                        185 Devonshire Street, Suite 302
                                                        Boston, Mass. 02210
                                                        (617) 297-7686 (office & mobile)
Date: February 26, 2021                                 ian.gold@iangoldlaw.com
                                CERTIFICATE OF SERVICE

        I hereby certify that true copies of this document will be served on Assistant United
States Attorney Rayford Farquhar and the other registered parties through the ECF system on
this date, Feb. 26, 2021.
                                                       /s/Ian Gold
                                                       Ian Gold, Esq.




                            LOCAL RULE 7.1 CERTIFICATION

      I, Ian Gold, hereby certify that pursuant to L.R. 7.1(a)(2), I conferred with counsel for the
Respondent in order to narrow or resolve the issues raised by this motion.

                                                     /s/ Ian Gold
                                                     Ian Gold, Esq.

Dated: February 26, 2021




                                                 2
